Citation Nr: 0838955	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2008.  At the 
hearing the veteran indicated that he would be submitting 
additional medical evidence within sixty days of the hearing.  
He submitted a waiver of consideration by the agency of 
original jurisdiction (AOJ).  However, he did not submit any 
additional evidence.  He also indicated that he desired to 
withdraw a number of issues which were also on appeal and he 
said he would submit a statement to this effect.  The veteran 
submitted a statement dated in July 2008 in which he 
indicated that he was withdrawing the issues of entitlement 
to an initial rating in excess of 20 percent for diabetes 
mellitus with erectile dysfunction, entitlement to service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities, entitlement to service connection for 
chronic obstructive pulmonary disease, and entitlement to 
service connection for pneumonia.  The veteran also indicated 
that he was withdrawing the issue of entitlement to special 
monthly compensation based on loss of use of a creative 
organ; however, the veteran was granted entitlement to 
special monthly compensation and consequently, that issue was 
not on appeal.  In short, the only issues remaining on appeal 
are listed on the cover page of this decision.   





The issue of entitlement to an initial rating in excess of 30 
percent for PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have CAD that is attributable to 
military service, or was caused or made worse by service-
connected disability.  


CONCLUSION OF LAW

The veteran does not have CAD that is the result of disease 
or injury incurred in or aggravated during active military 
service; CAD is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this regard, through a 
March 2006 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claim for 
service connection on a direct basis.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also finds that the notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claim of service connection for 
CAD.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the March 2006 letter did not advise the 
veteran of how to substantiate a claim for service connection 
on a secondary basis.  The U.S. Court of Appeals for the 
Federal Circuit recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
In this case, the RO considered the secondary service 
connection claim and informed the veteran of the basis of 
that denial in an August 2007 Statement of the Case (SOC).  
The Board believes that a reasonable person would have 
understood what was needed to establish service connection on 
a secondary basis, and the veteran was also afforded ample 
opportunity to such submit information.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication.

The Board notes that the veteran underwent a VA examination 
with respect to his claimed heart disability in 2006 in which 
he was not found to have coronary heart disease.  The 
examiner did note that there was subjective history of 
congestive heart failure prior to the veteran's diagnosis of 
diabetes mellitus, but the examiner did not offer any opinion 
as to whether that disability was aggravated by that 
disability, or whether it may be otherwise related to 
military service or another service-connected disability.  
Therefore, the Board has considered whether another VA 
examination or medical opinion is necessary.

In this regard, VA's duty to assist shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  However, VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As will be discussed in detail below, there is some question 
in the medical record as to whether the veteran has a current 
cardiac disability of any kind.  However, even assuming that 
he does, as discussed in more detail below, the record is 
absent for competent medical evidence that such was the 
result of a disease or injury incurred in or aggravated by 
active military service, or was caused or aggravated by a 
service-connected disability.  

The Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking heart disease to 
a service-connected disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the appellant and her 
representative's lay beliefs alone can serve to establish any 
association between the veteran's cancer and his military 
service.  As there is no other competent evidence suggesting 
any association with service, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The veteran's service treatment records (STRs) reveal no 
treatment or findings related to a heart disability.  The 
veteran's December 1967 separation examination revealed a 
normal clinical evaluation of the heart.  The veteran denied 
shortness of breath, pain or pressure in his chest, and 
palpitation or pounding heart on a report of medical history 
prepared in conjunction with his separation examination.  

A May 1974 VA examination revealed a normal cardiovascular 
system.  

A physician statement from J. Dabdoub, M.D., completed for 
Hartford Life Insurance in February 2002 indicated that the 
veteran had a primary diagnosis of congestive heart failure 
for which he was hospitalized in August 2001.  

Private treatment reports from Dabdoub dated from January 
2000 to July 2006 and William Backus Hospital dated from June 
2000 to February 2006 were associated with the claims file.  
In June 2000 a stress myocardial perfusion revealed inferior 
wall attenuations and no exercise-induced ischemia or infarct 
was seen.  In December 2000 the veteran was admitted to the 
hospital for unstable angina and discharged with a diagnosis 
of atypical chest pain.  During the December 2000 hospital 
admission the veteran underwent a stress myocardial perfusion 
which was noted to be normal with no evidence of fixed or 
reversible perfusion abnormality.  A December 2000 chest x-
ray was noted to be negative.  In August 2001 a rest 
myocardial perfusion revealed no infarct or ischemia and a 
chest x-ray revealed that the heart and mediastinum were 
normal and no pneumonia or congestive heart failure was 
observed.  In August 2001 Dr. Dabdoub reported that a cardiac 
work-up was negative.  In February 2004 the veteran was 
diagnosed with atypical chest pain, a history of right heart 
failure, and no evidence of focal infiltrate or congestive 
heart failure.  In February 2006 the veteran underwent a 
chest x-ray which revealed no pulmonary infiltrates, pleural 
effusions, or congestive heart failure.  The veteran was 
diagnosed with borderline cardiomegaly.

Also associated with the claims file are private treatment 
reports from R. Bundy, M.D., dated from March 2002 to August 
2004 which revealed a diagnosis of acute weight gain, and 
secondary worsened exertional dyspnea/shortness of breath 
with underlying obesity related restrictive chest disease in 
August 2004.

Private treatment reports from P. Greif, M.D., dated from 
April 2005 to October 2006 included an April 2005 
consultation and noted a history of congestive heart failure.  

VA outpatient treatment reports dated from November 2005 to 
January 2007 reveal that the veteran was reported to have 
cardiac chest pain related mainly to anxiety and no evidence 
of ischemia in November 2005.  His atypical chest pain was 
stable and was reported to be related to anxiety.  

As noted, the veteran was afforded a VA examination at 
September 2006.  The examiner indicated that the veteran had 
a past medical history of non-cardiac chest pain related to 
anxiety and no evidence of ischemia.  The examiner also 
reported that the veteran was admitted for atypical chest 
pain in 2004 with a negative stress test.  The veteran 
indicated that he believed his chest pain was related to 
anxiety which was relieved by taking a Clonazapam.  He denied 
myocardial infarction and rheumatic fever.  He said he was 
admitted for congestive heart failure in 2000 and treated 
with Lasix but the examiner said there was no record of the 
admission.  The veteran also denied any past cardiac 
surgeries.  He said he had no functional limitations due to 
his heart.  The examiner diagnosed the veteran with 
documented atypical chest pain with normal stress test and 
subjective reporting of a history of congestive heart failure 
prior to his diagnosis of diabetes mellitus.  

Treatment records from Norwich Vet Center, Advanced 
Dermatology, J. Kierstein, D.P.M., Norwich Orthopedic Group, 
Eastern Connecticut Ear, Nose and Throat, Gales Ferry 
Chiropractic Group, Vascular Associates, and a VA psychiatric 
examination report dated in September 2006 were unrelated to 
treatment for any heart disability.  

The veteran testified at a Travel Board hearing in July 2008.  
The veteran's representative indicated that the record did 
not document heart disease but that the veteran had recently 
been treated for heart disease.  He said the veteran was 
attempting to obtain the treatment records.  He indicated 
that the veteran's heart disease was secondary to his 
diabetes mellitus.  The veteran's representative reported 
that the veteran hoped to get a medical opinion from his 
private physician to the effect that the veteran's heart 
disease was secondary to his diabetes mellitus or medications 
used to treat diabetes.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The Board notes that although the veteran served during a 
period of war, he does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for coronary 
artery disease.  As noted, the veteran's STRs do not document 
treatment for any heart disability during service.  The 
December 1967 separation examination revealed a normal 
clinical examination of the veteran's heart and the veteran 
denied shortness of breath, pain or pressure in his chest, 
and palpitation or pounding heart on a report of medical 
history prepared in conjunction with the separation 
examination.  A VA examination report dated in May 1974 
revealed a normal cardiovascular system.  VA treatment 
reports associated with the claims file revealed a diagnosis 
of stable atypical chest pain which was reported to be 
related to anxiety.  The private treatment reports document 
various diagnoses including atypical chest pain, right heart 
failure, borderline cardiomegaly, congestive heart failure 
(although at times the veteran was also reported not to have 
congestive heart failure), and exertional dyspnea/shortness 
of breath with underlying obesity-related restrictive chest 
disease.  However, none of these complaints or findings are 
suggested to be in any way related to his military service, 
and the records do not document a diagnosis of coronary 
artery disease.  As noted, the VA examiner diagnosed the 
veteran with documented atypical chest pain with normal 
stress test and subjective reporting of a history of 
congestive heart failure prior to his diagnosis of diabetes 
mellitus.  

In light of this record, it is far from clear that the 
veteran has a current heart disability of any kind, including 
coronary artery disease.  Even assuming that he does, 
however, none of the veteran's medical records, either VA or 
private, relate any of his complaints or findings related to 
the heart to the veteran's period of military service or to a 
service-connected disability.  

Significantly, the veteran himself has not alleged the onset 
of symptomatology while on active duty nor is there any other 
evidence suggesting that a heart disability was incurred 
within one year of service.  As noted, the veteran has 
asserted that he has coronary artery disease related to his 
service-connected disability.  However, as discussed in 
detail above, a lay person is not considered competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as linking heart disease to his service-
connected diabetes mellitus.  See Jandreau, supra.  
Therefore, the lay assertions of the veteran and his 
representative alone are of no probative value.  

The Board has considered the VA examiner's finding that the 
veteran experiences chest pain as a manifestation of anxiety.  
However, although the veteran has been awarded service 
connection for PTSD, of which anxiety is a recognized 
manifestation under the applicable diagnostic code, the 
examiner did not find any underlying heart disability that 
was either caused or worsened by the anxiety.  Instead, he 
merely found that the veteran experienced pain.  The Board 
notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the 
only identified underling malady or condition for which the 
complaints of chest pain were found to be attributable is the 
anxiety that is a manifestation PTSD, and that disability is 
already service-connected.  In the absence of an actual 
diagnosis of coronary artery disease or other heart disease 
that found to be attributable to the PTSD, however, service 
connection is not warranted on a direct or secondary basis.

In short, there is no competent lay or medical evidence of 
coronary artery disease during service and, in fact, the 
preponderance of the medical evidence weighs against linking 
any heart disability to service or a service-connected 
diabetes mellitus.  Consequently, service connection for 
coronary artery disease is not warranted on a direct basis or 
as secondary to service-connected diabetes mellitus.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for coronary artery disease.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).




ORDER

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

The veteran was granted service connection for PTSD by way of 
an August 2007 rating decision.  He was assigned a 30 percent 
disability rating effective from February 9, 2006.  The 
veteran submitted a notice of disagreement (NOD) as to the 
rating assigned in July 2008.  There is no indication that a 
statement of the case (SOC) has been issued on the question 
of entitlement to an increased initial rating for PTSD.  
Because the veteran has submitted a timely notice of 
disagreement, see 38 C.F.R. §§ 20.201, 20.302 (2008), a 
statement of the case must be issued.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  A statement of the case should be 
issued on the issue of entitlement to initial rating in 
excess of 30 percent unless the veteran's claim is resolved 
in some manner, such as by a favorable RO decision, or 
withdrawal of the notice of disagreement.

Accordingly, the case is REMANDED for the following action:

A statement of the case on the 
question of entitlement to an 
increased initial rating for PTSD 
should be issued.  If, and only if, 
the veteran files a timely 
substantive appeal, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


